                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    AMES CONSTRUCTION, INC.,                              Case No. 2:18-CV-299 JCM (EJY)
                 8                                          Plaintiff(s),                  ORDER
                 9           v.
               10     CLARK COUNTY, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Ames Construction, Inc. v. Clark County, et
               14     al., case number 2:18-cv-00299-JCM-EJY.
               15            The parties previously informed the court of an impending settlement and the court
               16     continued the calendar call and trial dates to August 18, 2021 and August 23, 2021,
               17     respectively. (ECF No. 82). The court now VACATES these dates and ORDERS the parties
               18     to file a stipulation of dismissal within 30 days of this order.
               19            IT IS SO ORDERED.
               20            DATED July 14, 2021.
               21
                                                                    __________________________________________
               22                                                   UNITED STATES DISTRICT JUDGE

               23
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
